                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 ELIZABETH ALICE DOVE, as Personal               )
 Representative of the Estate of GUS DOVE,       )
                                                 )
                        Plaintiff,               )
                                                 )
                v.                               )   C.A. No. 17-056 (MN) (SRF)
                                                 )
 BOEING COMPANY, et al.                          )
                                                 )
                        Defendants.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

               WHEREAS, on January 25, 2019, Magistrate Judge Fallon issued a Report and

Recommendation (D.I. 184) in this action, recommending that the Court grant Defendant

Honeywell International Inc., the successor in interest to Allied Signal, Inc., the successor in

interest to the Bendix Corporation’s Motion for Summary Judgment;

               WHEREAS, no party filed objections to the Report and Recommendation pursuant

to 72(b)(2) of the Federal Rules of Civil Procedure in the prescribed period, and the Court finding

no clear error on the face of the record;

               THEREFORE, IT IS HEREBY ORDERED this 11th day of February 2019 that the

Report and Recommendation is ADOPTED.

               Defendant Honeywell International Inc., the successor in interest to Allied Signal,

Inc., the successor in interest to Bendix Corporation’s motion for summary judgment (D.I. 151) is

GRANTED.

               The Clerk of Court is HEREBY DIRECTED to enter JUDGMENT in favor of

Defendant Honeywell International Inc., the successor in interest to Allied Signal, Inc., the
successor in interest to Bendix Corporation and against Plaintiff Elizabeth Alice Dove, as Personal

Representative of the Estate of Gus Dove.


                                                     The Honorable Maryellen Noreika
                                                     United States District Court Judge




                                                2
